Citation Nr: 0403990	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to accrued improved pension benefits, based 
upon a report of unreimbursed medical expenses incurred prior 
to, but received after, the veteran's death.  

2.  Entitlement to an increased award of improved death 
pension benefits, based on unreimbursed medical expenses 
incurred prior to the date of claim. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946, during World War II.  His battles and campaigns 
included Northern France, Central Europe, Ardennes, Normandy, 
and Rhineland.  His Decorations and Citations included the 
European African / Middle Eastern Service Medal, the Army 
Commendation Ribbon, and the World War II Victory Medal.   

The appellant is the veteran's widow.  This case comes to the 
Board of Veterans' Appeals (Board) from decision dated July 
and October 2002 by the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The appellant, the veteran's widow, claims that she is 
entitled to certain accrued benefits because the veteran did 
not receive an increase in pension benefits that would result 
from the deduction of certain medical expenses that were 
paid, in 2001, but that were not submitted on a "Eligibility 
Verification Report" (EVR) until after the veteran's death 
in April 2002.  She also claims, in the event that these 
expenses cannot be used to increase the veteran's improved 
pension award, that she should be able to use them to reduce 
her own 2002 income for her separate entitlement to death 
pension.  

The basic premise underlying VA's improved pension program is 
that during any given month, a beneficiary's "Income for VA 
Purposes" (IVAP) plus VA pension benefits will establish a 
given level of income, called the Maximum Annual Pension Rate 
(MAPR).  To make the program conform most closely to its 
basic theory, certain expenses paid by a beneficiary are 
taken into consideration when arriving at an IVAP.  See M21-
1, Part IV, Chapter 16, Subchapter VI, 16.30.  

Under 38 C.F.R. § 3.272(g), "Unreimbursed Medical Expenses" 
may be used to reduce the IVAP, generally, if they are 
expenses paid on or after the date of entitlement to improved 
pension by the beneficiary, for himself or a relative who is 
a household member, for which he will receive no 
reimbursement, and the total of which exceeds 5 percent of 
the applicable MAPR.  Allowable medical expenses are listed 
in "Addendum A" of M21-1, Part IV, Chapter 16.  Normally, 
medical expenses are allowed as a deduction after the fact, 
based on the report of expenses actually paid.  These are 
called "Nonrecurring Medical Expenses."  M21-1, Pt. IV, Ch. 
16, Sub. VI, 16.31 h; see also 38 C.F.R. § 3.271 (computation 
of income) and  38 C.F.R. § 3.272(g) (exclusions from income, 
medical expenses).  

However, certain medical expenses may be allowed 
prospectively, where reasonably predictable.  Compare "M21-
1, Part IV, Authorization Procedures, Chapter 16, Income and 
Net Worth, Subchapter VI, Improved Pension-Medical Expenses, 
16.30 d  Criteria for Allowing Medical Expenses 
Prospectively" (recurring nursing home fees predictable) 
with VAOPGCPREC 12-94 ("recurring, predictable, and 
reasonably estimable" medical expenses include cases where 
veteran has ongoing medical condition, and amounts claimed 
after death could be estimated with a reasonable degree of 
certainty; ) and VAOPGCPREC 6-93 (while EVRs submitted after 
death not considered "evidence on file at death date," such 
EVRs can be used to verify grant based on "logical 
inferences" from claims file as to recurring expenses).  

When these recurring medical expenses are first allowed, a 
notification letter is sent to the claimant advising that 
failure to report a reduction in unreimbursed expenses or an 
increase in income will result in creation of an overpayment.  
In cases where the beneficiary fails to confirm the recurring 
expenses, a predetermination notice will be sent prior to the 
creation of the overpayment.  M21-1, Pt. IV, Ch. 16, Sub. VI, 
16.31 f.  

The expenses at issue in this case are expenses that the 
veteran paid for himself and his wife in 2001, and total 
approximately $7,411.00.  Unfortunately, he was unable to 
submit his 2001 EVR prior to his death on April [redacted], 2002, and 
these expenses were then submitted by his family, after the 
date of his death.  If he would have submitted them anytime 
from January 2002 to April 16, 2002, they could have been 
used to support a claim for an increase in the veteran's 
improved pension award, based on a reduction of his IVAP for 
2001.  However, this was understandably overlooked, due to 
his last illness.  

His widow, then, wishes to now make her own claim for accrued 
benefits, based on this 2001 "Eligibility Verification 
Report" (EVR), demonstrating expenses paid by the veteran in 
2001, but submitted after his death in April [redacted], 2002.  

Generally, under 38 U.S.C.A. § 5121, periodic monetary 
benefits to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid 
for a period not to exceed two years, shall, upon the 
death of such individual, be paid to certain listed 
individuals, in this case to the veteran's spouse.  But 
see Veterans Benefits Act of 2003 (VBA of 2003), Pub. L. 
No. 108-183, § 104(a),(d), 117 Stat. 2651, 2656 
(eliminated the two-year limitation on the payment of 
accrued benefits with respect to deaths occurring on or 
after the VBA of 2003's date of enactment (December 16, 
2003)). 

Normally, in order to support a claim for accrued benefits, 
the veteran must have had a claim pending at the time of 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1299 
(Fed. Cir. 1998); see also Zevalkink v. Brown, 6 Vet. 
App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 
1996) (accrued-benefits claimant has right to "stand in 
shoes of veteran" and pursue his claim after his death).  

In this case, this situation could arise where a veteran had 
already filed his 2001 EVR prior to his April [redacted], 2002 death, 
but where VA might not have completed processing his claim; 
or where his claim had been granted in part, but where his 
date of death preceded the date of payment being received by 
him.  

In Jones, the Federal Circuit held that the surviving 
spouse's "accrued benefits claim is derivative of the 
veteran's claim" and so concluded that, absent unconsidered 
new and material evidence in the file as of the date of 
death, a surviving spouse could only receive accrued benefits 
based on "existing ratings and decisions" and could not 
reopen or reargue a claim.  136 F.3d 1299 (citing Zevalkink, 
102 F.3d at 1241-42, in holding that Court of Appeals for 
Veterans Claims (CAVC) erred in concluding that widow could 
file accrued benefits claim by submitting after death 
evidence of valid marriage for purposes of adding herself as 
a dependent onto veteran's pension award when veteran had 
submitted such a claim prior to death, but later abandoned 
that claim, so that it was no longer a pending claim within 
appeal period).  

Here, there was no formal claim for increased pension based 
upon unreimbursed medical expenses pending at the time of the 
veteran's death.  The widow has also not claimed that there 
was any "new and material" evidence on file as of the date 
of death, or that there exists any evidence that is in VA's 
constructive possession, so that it constitutes "evidence on 
file on date of death" even thought it is not yet of record.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993) (service 
department and certain VA medical records are considered 
constructively in claims file at the date of death, although 
they may not physically be in file until after that date). 

There was however, a determination adverse to the veteran 
made in March 2002.  The RO informed the veteran that because 
it had received information that the veteran's income was 
greater than initially reported for 1998, an overpayment was 
created on his account, and effective May 2002, his pension 
benefits would be decreased to correct for this $610.00 
overpayment.  The veteran died on April [redacted], 2002, however.  
The record does not show that VA further attempted to recoup 
the overpayment.  In May 2002, the 2001 EVR was submitted.  
In July 2002, the RO informed the appellant that because the 
veteran died prior to submitting his claim, the claim could 
not be considered.  The RO also informed the appellant that 
if any outstanding checks were due and unpaid on the date of 
the veteran's death, that they would reconsider her accrued 
benefits claim.  

The appellant submitted her notice of disagreement (NOD) in 
July 2002.  In August 2002, she was informed that she was 
awarded her own entitlement to death pension, with an 
additional amount due to her requiring the aid and attendance 
of another person, effective May 2002.  Although the veteran 
died prior to the end of April  2002, she was also informed 
that she was awarded his rate of pension, $721, for the 
entire month of his death, with her rate of death pension, 
$693 effective from May 2002.  The RO explained that her 
award included last expenses, in the amount of $6,420.00, and 
$648.00 in Medicare expenses.  

The appellant resubmitted the same 2001 EVR in September 
2002, reporting only her medical expenses for the year 2001.  
The RO denied her claim for increased death pension, 
informing her that medical expenses for a period prior to her 
entitlement to death pension (May 2002) cannot be considered.  
Additionally, the Board notes, unreimbursed medical expenses 
are only deductible if paid by the claimant.  These same 
expenses, although paid for the benefit of the appellant, and 
for her treatment, were previously claimed as expenses paid 
by the veteran.  The appellant submitted her NOD to this 
decision in October 2002.  In October 2002, the appellant was 
awarded $600 in nonservice-connected burial benefits.  It is 
not clear if this amount was considered as part of, or 
separate from, the amount deducted as "last expenses" from 
the appellant's income when the RO prepared her IVAP in 
computing her own death pension award.  

The February 2003 statement of the case (SOC) only covers the 
issue of whether the 2001 medical expenses can be deducted 
from the widow's death pension award.  Since she also seems 
to be appealing the issue of whether they can be applied to 
the veteran's improved pension award, so that accrued 
benefits are due and unpaid to her, an SOC should be sent to 
her on this issue as well.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The Board notes that the appellant's claim that expenses paid 
in 2001 should be used to reduce her countable income for 
improved death pension purposes requires remand and 
clarification as well. 

First, the Board notes that 38 C.F.R. § 3.272(h) states that 
expenses of the veteran's last illness, burials and just 
debts "which are paid during the calendar year following 
that in which the death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid."  Section 
3.272(h)(1) states that "amounts paid by a spouse before a 
veteran's death for expenses of the veteran's last illness 
will be deducted from the income of the surviving spouse.  
Section 3.272(h)(2) states in pertinent part that amounts 
paid by a surviving spouse for the veteran's just debts, 
expenses of last illness and burial will be deducted from the 
income of the surviving spouse.   

While the RO appears correct in its conclusion that expenses 
of the appellant paid prior to the effective date of her 
award of improved death pension cannot be reimbursed, it does 
not appear that the RO considered whether any of the expenses 
of the veteran listed on EVR filed in May 2002 would qualify 
as expenses of the "last illness."  See M21-1, Part IV, 
Chapter 16, 16.32b; see also 38 C.F.R. § 3.272(h)(1).  

Additionally, it does not appear that the appellant was ever 
provided adequate notice under 38 U.S.C. § 5103 regarding her 
claim for a reduction of her countable income based on 
expenses of the veteran's last illness paid by her. On 
November 9, 2000, Congress revised VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA requires, in part, that VA notify 
the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claims-where at least a substantially complete 
application has been submitted.  As part of the notice, 
VA must specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the Board notes that the appellant claimed 
funeral and plot expenses in her original application, which 
the RO considered in awarding her benefits.  However, she was 
never advised, in accordance with 38 U.S.C. § 5103, that 
expenses of the veteran's last illness and just debts might 
substantiate her claim.  Specifically, the EVR submitted in 
May 2002 reported expenses for the period ending on December 
31, 2001.  There is no evidence that the appellant was 
advised that unreimbursed expenses of the veteran's last 
illness and just debts not previously reported, to include 
the period from December 31, 2001 to the veteran's death in 
April 2002 could help substantiate her claim for increased 
improved death pension.  

Additionally, it would also be helpful to the Board if the RO 
would note whether the $6,420.00 allowed in last expenses, as 
an offset to the appellant's income, in her August 2002 award 
(effective May 2002), accounted for the later $600 awarded 
her for the nonservice-connected burial benefit, in October 
2002.  See M21-1, Part IV, Chapter 16, 16.41 (30) (burial 
benefits not income, but if final expense deduction is  
awarded prior to burial benefit reimbursement for same 
expenses, award to be adjusted under 16.32).  

It would also be helpful if the RO would confirm whether the 
recoupment of the $610 overpayment made to the veteran was 
abandoned in April 2002, due to his death.  

Finally, it would also be helpful if the RO would note 
whether, if prospective medical expenses were to be allowed 
on the appellant's accrued benefits claim, whether this 
change would result in the amending of her award to her 
detriment, so that the rate of pension for the date of the 
veteran's death is corrected to zero dollars, per M21-1, 
instead of the $723 she initially received.  M21-1, Pt. IV, 
Ch. 16, Sub. I, 16.05 b (1)(c); see also 38 C.F.R. § 3.31.  

Accordingly, this case is REMANDED for the following:

1.  Send the appellant an SOC and Form 9 
on the issue of whether the 2001 medical 
expenses, submitted in 2002, can be 
deducted from the veteran's improved 
pension award, so that accrued benefits 
are due and unpaid to her.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

2.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA, its implementing 
VA regulations, and any other pertinent 
law is completed.  

3.  Please explain how the sum of 
$6,420.00, allowed in last expenses, was 
calculated.  (For example, which amounts 
paid by the widow for the unreimbursed 
expenses of the veteran's last illness 
and burial as well as the veteran's just 
debts, were allowed.  See 38 C.F.R. 
§ 3.272(h)(1); M21-1, Part IV, Chapter 
16, 16.32.)  The RO should fully address 
whether any other expenses noted in the 
VA Forms 21-8416 received subsequent to 
the veteran's death, as well as any 
information obtained as a result of this 
remand, qualify as a last expense.  Id.

4.  Note whether the $6,420.00 allowed in 
last expenses, as an offset to the 
widow's income, in her August 2002 award 
(effective May 2002), double paid her 
when later allowing the $600 for the 
nonservice-connected burial benefit, in 
October 2002.  See M21-1, Part IV, 
Chapter 16, 16.41 (30).  

5.  Please confirm if the recoupment of 
the $610 overpayment made to the veteran 
in 1998, which he was notified of in 
March 2002, was abandoned in April 2002, 
due to the death of the veteran.  



6.  Please note if prospective medical 
expenses were to be allowed on the 
widow's accrued benefits claim, whether 
this change in income would result in the 
amending of her award, so that the rate 
of pension for the date of the veteran's 
death is corrected to zero dollars, per 
M21-1, instead of the $723 she initially 
received, creating an overpayment.  M21-
1, Pt. IV, Ch. 16, Sub. I, 16.05 b 
(1)(c); see also 38 C.F.R. § 3.31.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




